Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
The following is a Final Office Action in response to communications filed on 27 of July 2021.
Claims 1, 5, 11, 12, 16-18, and 20 have been amended.
Claims 3-4, 9, 13-15, and 19 have been cancelled.
Claims 21-27 have been added.
Claims 1-2, 5-8, 10-12, 16-18, and 20-27 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that the claims are not directed to an abstract idea, instead these operations are directed to technical improvements which allow an average surge multiplier to be determined for each segment based on personal surge multipliers associated with the starting and ending locations of the segment.  Examiner respectfully disagrees.  Step two of the Alice test is a two-prong test, where Prong I analyzes whether the claims recite an Abstract Idea, Law of Nature, or Natural Phenomenon. The claims disclose obtaining personal surge/markup multipliers for multiple riders based on destination (i.e. event location) and an average surge/markup multiplier for each segment of the trip based on riders inside the vehicle which is directed to “Certain 
	Applicant asserts that the additional elements in the claims integrate any alleged abstract idea into a practical application. Examiner respectfully disagrees. The examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Merely adding generic computer components such as “processors” and “memories” is not sufficient. Thus, these 
Examiner notes the test under Alice is not a matter of evidence but rather a test of law. The question of patent eligibility under Alice rests on whether an abstract idea is contained in the claims and, if so, whether that abstract idea, when embodied on a computer, provides something more. A proper Alice rejection has been made in accordance to the October PEG 2019 as shown below, and thus the claims are ineligible.



35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection.  Applicant has amended claims 1, 12, and 18 to incorporate the limitations of claims 4, 15, and 19 respectively, which have been indicated to be allowable. Applicant submits that claims 2, 7-8, and 11 are patentable at least based on their dependency from independent claims 1, 12, and 1.

Allowable Subject Matter - 35 USC § 103
Claims 1-2, 5-8, 10-12, 16-18, and 20-27 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Rakah (U.S. Publication No. 20180209803), Marco (U.S. Publication No. 20180322420), Fagnant (U.S. Publication No. 20190295014), and Willard (U.S. Publication No. 20150242944).  While Rakah describes an automated ridesharing dispatch system includes a communications interface configured to receive ride requests, each ride request including a starting point and a desired destination, and to receive from a mobile communications device associated with a ridesharing vehicle, a current location of the ridesharing vehicle.  Marco teaches a method determining to send a first minimum fare offer to a first driver, the first minimum fare offer specifying a first minimum amount of compensation to be provided to the first driver for a first time period, tracking compensation accrued by the first driver during the first time period for servicing at least one ride for the transportation service, and determining compensation for the driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-8, 10-12, 16-18, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a 
	With respect to 2A Prong 1, claim 12 recites “obtaining a set of segments of a trip of a vehicle on a ridesharing platform, wherein the trip serves a plurality of riders; obtaining a personal surge multiplier associated with an event location of each of the plurality of riders; obtaining a driver basic fare for each segment; obtaining a weight for each rider in the vehicle at the end of each segment; obtaining a rider surge multiplier for each rider; obtaining a weighted rider surge multiplier for each rider based on a product of the weight for each rider and the personal surge multiplier associated with an event location of each of the plurality of riders; calculating a surge multiplier for each segment based on a summation of the weighted rider surge multipliers for each rider; determining a cumulative ride value associated with a last event location based on the driver basic fare for each segment and the surge multiplier for each segment; and determining a fare calculation approach based on the determining the cumulative ride value, wherein the fare calculation approach is displayed…”.  Claims 1 and 18 recite similar limitations as claim 12 and therefore they recite an abstract idea.
More specifically, claims 1, 12, and 18 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” and “Mathematical Concepts”, specifically “mathematical calculations” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 12, and 18 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 12, and 18 do recite additional elements “processors” and “memories” in the preamble and “ridesharing application”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
	With respect to step 2B, claims 1, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to FIG. 5 is a block diagram that illustrates a computer system 500 upon which any of the embodiments described herein may be implemented. The computer system 500 includes a bus 502 or other communication mechanism for communicating information, one or more hardware processors 504 coupled with bus 502 for processing information. Hardware processor(s) 504 may be, for example, one or more general purpose microprocessors”. 
As a result, claims 1, 12, and 18 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 12, and 18 do not recite any additional elements beyond the abstract idea.
Claims 2, 5-8, 10-11, 16-17, and 20-27 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        10/26/2021
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623